

114 HR 5862 IH: Keep Students in School Act of 2016
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5862IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Mr. McNerney introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo establish a grant program to assist local educational agencies in improving student retention
			 and engagement and providing resources and support to families of at-risk
			 children, and for other purposes.
	
 1.Short TitleThis Act may be cited as the Keep Students in School Act of 2016. 2.Grant Program (a)Program Authorized (1)In GeneralThe Secretary of Education shall establish a program under which grants are awarded to local educational agencies to enable the local educational agencies to carry out the activities under subsection (c).
 (2)Duration and RenewalA grant under this section shall be awarded for a period of 5 years and may not be renewed. (b)ApplicationA local educational agency desiring a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require.
 (c)Use of FundsA local educational agency that receives a grant under this section may only use the grant funds to carry out one or more of the following:
 (1)Attendance ProgramEstablish an attendance program that enables— (A)each elementary school and secondary school served by the local educational agency to collect and maintain attendance records electronically;
 (B)each such school to share the data collected under subparagraph (A) with the local educational agency and other elementary schools and secondary schools served by the local educational agency; and
 (C)the local educational agency to use the data collected under subparagraph (A) to inform attendance intervention strategies.
 (2)After-School Programs and Recreational ActivitiesImprove student engagement by funding after-school programs and recreational activities. (3)Teacher Training and Development ProgramEstablish a teacher training and development program that focuses on issues relating to racial inequality and poverty.
 (4)Student Retention and Engagement PolicyIn the case of a local educational agency that has a zero tolerance policy, making such policy more compatible with the goals of student retention and engagement.
 (5)Student Absence PolicyEstablish a policy that requires each elementary school and secondary school served by the local educational agency—
 (A)to make personal phone calls to the parents of an at-risk child the same day that such child’s absence is noted; and
 (B)when needed, and if possible, to provide parents of at-risk children with an interpreter and a translation of written communications.
 (6)Youth Violence PreventionCollaborate with local agencies and social workers that focus on youth violence prevention to address issues facing at-risk children.
 (7)Resources and Support for Parents of At-Risk ChildrenProvide parents of at-risk children with resources and support, including— (A)providing school counseling services for parents and their at-risk children; and
 (B)collaborating with other organizations in the community to facilitate access to resources and support, including fulfilling any needs with respect to at-risk children created by budget deficits.
 (8)Mentoring ProgramEstablish or expand a mentoring program under which— (A)a community volunteer who—
 (i)attends a secondary school is paired with an at-risk child who attends an elementary school; or (ii)has obtained at least a high school diploma, or its equivalent, is paired with an at-risk child who attends either an elementary school or a secondary school; and
 (B)such community volunteer meets with the at-risk child for at least 5 hours each week that school is in session to provide homework assistance and encourage attendance.
 (9)Licensed Clinical Social WorkersProvide at least one licensed social worker for elementary schools and one licensed social worker for high schools served by the local educational agency.
 3.Technical AssistanceThe Secretary shall provide technical assistance, upon request, to local educational agencies receiving a grant under section 2 to implement the goals of such section.
		4.Task Force on Addressing Hardships of Disadvantaged Youth
 (a)In GeneralNot later than December 31, 2017, the Secretary shall enter a memorandum of understanding with other appropriate heads of Federal agencies regarding the establishment of a task force to develop a comprehensive work plan to address the hardships that disadvantaged youth may face in attending elementary school and secondary school and attaining academic success, including the following:
 (1)Home Environment FactorsHardships within the home, including domestic violence and drug or alcohol abuse in the home. (2)Economic FactorsEconomic hardships, including poverty, single-parent homes, frequent housing mobility, parents who work multiple jobs, lack of adequate transportation to school, lack of affordable childcare, and working students.
 (3)School Environment FactorsHardships within the academic environment, including overcrowded classrooms, discriminatory attitudes of teachers and administrators, hostility from other students, lack of flexibility regarding the cultural or learning needs of the student, and inconsistent procedures for dealing with truancy.
 (4)Personal Characteristics FactorsPersonal hardships, including learning difficulties, drug and alcohol abuse and mental health issues.
 (b)DutiesThe task force shall— (1)coordinate interagency efforts to address the hardships described in subsection (a);
 (2)assess the effectiveness of Federal programs aimed at addressing such hardships; (3)develop a comprehensive work plan that identifies and implements improvements to the Federal programs assessed under paragraph (2) by—
 (A)eliminating ineffective programs; (B)redirecting resources; and
 (C)consolidating the efforts of successful programs; and (4)incorporate positive youth development practices into the work plan developed under paragraph (3).
				(c)Reports
 (1)Preliminary ReportNot later than 3 years after the date on which the task force is established under this section, the task force shall submit to the appropriate committees of Congress a preliminary report that shall include—
 (A)the assessment conducted under subsection (b)(2); and (B)the work plan developed under subsection (b)(3).
 (2)Progress ReportNot later than 3 years after the date on which the task force submits the preliminary report under paragraph (1), the task force shall submit to the appropriate committees of Congress a report regarding the progress and effectiveness of implementing the work plan developed under subsection (b)(3).
 (3)Final ReportNot later than 3 years after the date on which the task force submits the progress report under paragraph (2), the task force shall submit to the appropriate committees of Congress a final report including—
 (A)the results of implementing the work plan developed under subsection (b)(3); and (B)recommendations on the practices that individual elementary schools and secondary schools should implement to further remove the hardships that disadvantaged youth may face.
 5.Authorization of AppropriationsThere are authorized to be appropriated $10,000,000 for each of fiscal years 2017 through 2028 to carry out this Act.
 6.DefinitionsFor purposes of this Act: (1)At-Risk ChildrenThe term at-risk children includes elementary school and secondary school students who—
 (A)are subject to grade retention; (B)have poor academic performance;
 (C)have a high rate of absenteeism; (D)have behavioral problems; or
 (E)are subject to frequent housing mobility. (2)Community VolunteerThe term community volunteer means an individual who voluntarily offers to mentor an elementary school or secondary school student, without compensation, and—
 (A)has passed a background check conducted in accordance with procedures established by the Secretary and with applicable State and local laws; or
 (B)in the event that the individual has failed the background check conducted under subparagraph (A)— (i)has maintained a record free of criminal infractions for the 5 most recent calendar years;
 (ii)has provided at least 2 character references; (iii)has had no history of violence against children or animals;
 (iv)has passed a drug test; and (v)has been approved for purposes of the mentoring program under section 2(c)(8) by the local police department.
 (3)Disadvantaged YouthThe term disadvantaged youth includes at-risk children and elementary school and secondary school students— (A)whose family receives assistance under the program of block grants to States for temporary assistance for needy families established under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.);
 (B)whose family has an income below the poverty line (as defined by the Office of Management and Budget, and revised annually in accordance with section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2))) applicable to a family of the size involved; or
 (C)who have a history of trauma or abuse, including substance abuse, in the home. (4)ESEA TermsThe terms local educational agency, parent, elementary school, secondary school, and Secretary have the meanings given the terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
			